Citation Nr: 1648395	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of an overpayment in the amount of $55, 312.

(Entitlement to an effective date prior to October 22, 2010 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 administrative decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC. 

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 2008, the Veteran's entitlement to nonservice-connected pension was severed due to excess countable income, creating an overpayment in the amount of $55,312.00. 

2.  The Veteran was notified of her indebtedness and of her waiver rights by letter dated July 24, 2008.

2.  In June 2013, the Veteran submitted a Financial Status Report with a request for a waiver of her debt. 


CONCLUSION OF LAW

The Veteran did not timely request waiver of recovery of the overpayment of VA compensation benefits.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (b)(2) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

In this case, the pertinent facts are not in dispute and the law is dispositive.  There is no outstanding evidence that could be obtained to substantiate the claim.   Therefore, no further development is required before the Board decides the claim.

II. Analysis

At issue in this case is the Veteran's request for a waiver of a debt to VA in the amount of $55,312 created during a period when she was receiving nonservice-connected pension while also having an income that exceeded the maximum income allowed when in receipt of VA pension.  The Veteran has not contested the validity of the debt.  

A request for waiver of indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302 (a) (West 2014); 38 C.F.R. § 1.963 (b)(2) (2016). The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either the Department of Veterans Affairs (VA) or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963 (b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.  The 180-day time limit was provided to the Veteran in the July 24, 2008 notice. 

Here, there is no question that the Veteran's June 2013 waiver request was received well past the 180-day deadline for requesting a waiver (i.e., 180 days from July 24, 2008).  The Veteran does not assert that she did not receive the letter dated July 24, 2008 notifying her of the indebtedness.  She does, however, suggest that she did not timely respond to the notification of the debt because of her PTSD symptoms, which amounts to an argument for equitable tolling.  

The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. at 95-96.  As the issue here is whether the Veteran met a statutory limit, equitable tolling could be applied to this case. 

Equitable tolling could potentially be available if the Veteran exercised due diligence in preserving her legal rights, made her intention to file an appeal clear, and VA was put on notice of her intention to seek further review of his claim. Brandenberg v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004).  Also, equitable tolling may be proper in a case where a Veteran filed an untimely appeal.  In this latter instance, the Veteran must show that the failure to file was the direct result of a mental illness that rendered her incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  VA regulations define a mentally incompetent person as "one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation."  38 C.F.R. § 3.353 (a) (2016).

The Veteran has not alleged, nor does the evidence reflect, that she has met at any time the above criteria for a finding that she was mentally incompetent.  Her testimony in August 2016 demonstrates clear difficulties communicating with regard to her PTSD and as to her arguments in support of her VA claims.  However, VA treatment notes reveal that in the six months following the July 2008 notice of the debt, the Veteran was seen regular for mental health treatment.  She is described in these treatment notes as alert and oriented to person, place, time and situation, and the Veteran's thoughts, speech, and behavior were logical and oriented.  In light of these facts, the Board determines that the Veteran does not satisfy the criteria for equitable tolling set forth in Barrett.  Accordingly, the Board finds that equitable tolling with regard to the Veteran's claim for a waiver of an overpayment in the amount of $55,312 is not warranted .  

The Veteran has also asserted that since she was receiving the nonservice-connected pension in large part because of her PTSD, which she argues should have been service-connected since the first claim filed in August 1993.  However, this argument goes to the amount of the debt.  That is, if the Veteran's PTSD were service-connected as of August 1993, it is possible that VA would owe the Veteran money that would offset a portion or all of the debt.  However, as noted on the first page, the effective date for service connection for PTSD is addressed in a separate decision.  Further, the amount of the debt is not at issue in the present case, but whether a waiver is for consideration. 

Lastly, the Veteran contends that the $55,312 overpayment should be waived as it would cause her financial hardship.   Indeed, the evidence reveals that the Veteran has been involved in foreclosure proceedings for her home.  Unfortunately, while the Board sympathizes with the Vetern's ordeal and appreciates the burden imposed by this overpayment, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The standard of equity and good conscience, which takes such considerations into account, comes into play only after a timely request for waiver has been submitted.  38 C.F.R. §§ 1.963 (b)(2), 1.965.  As the Veteran's waiver was not timely received, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to waiver of an overpayment in the amount of $55, 312 is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


